Citation Nr: 0208733	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  96-11 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbar laminectomy 
for left disc herniation, L4-5 level, with residuals of low 
back pain and mild lumbar radiculopathy, currently evaluated 
as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of September 1995 and 
June 1999 by the Department of Veterans Affairs (VA) Regional 
Office at Huntington, West Virginia.

In July 1997, the Board considered the claim for an increased 
rating of the lumbar spine disability, then evaluated as 20 
percent disabling from December 28, 1994, and remanded it for 
additional development.  By rating decision dated in May 
1998, the RO increased the evaluation of this disability from 
the same effective date to the current 40 percent.  However, 
the veteran has not been granted the maximum rating 
potentially available for this disability, nor has he limited 
the evaluation sought to less than the maximum available; 
thus, his appeal continues.  AB v. Brown, 6 Vet. App. 35 
(1993).


REMAND

A letter signed by the veteran and dated in February 2001 was 
received by the RO in February 2001 and later accepted as his 
substantive appeal.  Accompanying the letter as an enclosure 
was a VA Form 9, Appeal to Board of Veterans' Appeals, of the 
same date as the letter, which was filled out (and signed) by 
the veteran's spouse and on which the appropriate box was 
checked to request a hearing before a Member of the Board at 
the RO.  

The Board considers the letter and the VA Form 9 incorporated 
therein to be a communication from the veteran by which he 
indicated his desire to have such hearing.  38 C.F.R. 
§ 20.700(a) (2001).

However, the veteran has not been afforded an opportunity for 
this hearing.

Therefore, this case is REMANDED for the following action:

The RO should schedule a hearing for the 
veteran before a Member of the Board at 
the RO.

Upon completion of the requested action, the RO should return 
the case to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


